



Exhibit 10.16
HYATT HOTELS CORPORATION
Stock Appreciation Rights Retention Award
The following sets forth the terms of your Hyatt Hotels Corporation Stock
Appreciation Rights (“SAR”) Retention Award (the “Award”).
STOCK APPRECIATION RIGHTS AWARD:
SARS Identifier:
[INSERT SAR IDENTIFIER]



VESTING SCHEDULE:
Grant Date:
[INSERT GRANT DATE]
Grant Price
100% of the Share Value on the Grant Date
Expiration Date:
10 years after the Grant Date above, subject to earlier termination
Vesting Schedule:
Subject to acceleration in certain circumstances, the SARs vest and become
exercisable on the following dates, subject to your continued Service with the
Company through the applicable vesting date:
25% of the RSUs on [INSERT DATE]
25% of the RSUs on [INSERT DATE]
25% of the RSUs on [INSERT DATE]
25% of the RSUs on [INSERT DATE]



The Stock Appreciation Rights Award that is described and made pursuant to this
Stock Appreciation Rights Retention Award Agreement (as amended from time to
time, this “Award Agreement”) is issued under the Third Amended and Restated
Hyatt Hotels Corporation Long-Term Incentive Plan (as amended from time to time,
the “Plan”). By electronically acknowledging and accepting this Award within 30
days after the date of the electronic mail notification to you of the grant of
this Award (the “Electronic Notification Date”), you agree to be bound by the
terms and conditions herein, the Plan and all conditions established by the
Company in connection with awards issued under the Plan. In order to vest in the
Award you must accept this Award within 30 days of the Electronic Notification
Date. If you fail to accept this Award within 30 days of the Electronic
Notification the Award will be cancelled and forfeited.
In consideration of the issuance of this Award and for other good and valuable
consideration, you hereby acknowledge and agree that, notwithstanding anything
to the contrary contained in the Plan, in any Award Agreement issued under the
Plan (including without limitation, under the Second Amended and Restated
version or any other prior iteration of the Plan) or otherwise, this Award and
all prior Awards granted under any such iteration of the Plan (together, “Prior
Awards”), in all cases, shall be governed in their entirety by the terms and
conditions of the Third Amended and Restated iteration of the Plan (without
reference to any prior iterations of the Plan). Without limiting the generality
of the foregoing, (i) Section 12.2(d) of the Plan as clarified in the Third
Amended and Restated iteration of the Plan shall apply to this Award and to all
Prior Awards; and (ii) to the extent that the terms and conditions set forth in
the Third Amended and Restated iteration of the Plan are inconsistent with the
terms and conditions of any Prior Award or prior iteration of the Plan, then,
effective as of the date of your acceptance of this Award, such provisions will
clarify and supersede any such inconsistent terms applicable to any Prior Award.
The grant of this Award is subject to and conditioned upon your acceptance of
this Award and the terms and conditions set forth herein (including the terms
set forth in this paragraph) within 30 days of the Electronic Notification Date.









--------------------------------------------------------------------------------























The following terms and conditions apply to the Stock Appreciation Rights
granted pursuant to this Award Agreement.
Company; Defined Terms:
Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.
To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.
Type of Award:
Stock appreciation rights, or SARs.
Exercise of the SARs entitles the Participant to receive an amount equal to the
Spread, if any, determined at the time of exercise. The “Spread” is (i) the
difference (but not less than zero) between the Share Value of one share of
Common Stock at the time of exercise and the Grant Price of one share of Common
Stock, multiplied by (ii) the number of shares of Common Stock subject to the
SARs exercised.
Vesting:
The SARs vest and become exercisable according to the schedule set forth above
(the “Vesting Schedule”). SARs will vest on such dates only if the Participant
remains in continuous Service (as defined below) with the Company from the Grant
Date through such vesting date. “Service” for purposes of this Award Agreement
shall mean employment as an Employee, or service to the Company as a Director or
Consultant.
Except as provided below, all unvested SARs will be forfeited upon Termination
of Service and all vested SARs will remain exercisable for a certain period of
time following such Termination of Service, as provided below. For the avoidance
of doubt, the Amended and Restated Retirement Policy Regarding Equity Vesting
and Exercise (as the same may be amended from time to time) shall not apply to
this Award.
Vesting of the SARs will continue or accelerate in the following circumstances:
In the event of Termination of Service due to death or Disability, all SARs will
vest in full. For this purpose “Disability” shall mean either (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under the
Company’s long-term disability plan, or (iii) the Participant is determined to
be totally disabled by the Social Security Administration.
In the event of a Change in Control, vesting of the SARs will accelerate to the
extent provided in Section 12.2 of the Plan.
As described below, vested and unvested SARs are subject to cancellation and
forfeiture in the event the Participant engages in certain “detrimental conduct”
(as defined below).






--------------------------------------------------------------------------------





Exercise; Payment of the Spread:
Once vested, SARs may be exercised as follows:
(i) on any day while the Participant is in the Service of the Company and not
prohibited from trading pursuant to the Company’s Insider Trading Policy until
the Expiration Date,
(ii) if the Participant’s Termination of Service is for reasons other than death
or Disability, during the 30-day period following Termination of Service, but
not later than the Expiration Date,
(iii) if the Participant’s Termination of Service is by reason of death or
Disability, during the one-year period following such Termination of Service but
not later than the Expiration Date, and
If, following the Participant’s Termination of Service, the vested SARs are not
exercised during the exercise windows set forth in (ii), (iii) or (iv) above,
they shall terminate and be forfeited. Notwithstanding the foregoing, the SARs
shall terminate and not be exercisable on the Expiration Date.
If the Participant elects to exercise some or all of his or her vested SARs, the
Participant may do so by filing an electronic request in accordance with
procedures established by the Administrator.
Settlement of exercised SARs will occur as promptly as practicable, but no later
than 30 days following the applicable exercise date. Settlement will be
accomplished through the issuance of a number of shares of Common Stock to the
Participant having a Share Value at the time of exercise equal to the aggregate
amount of the Spread applicable to the exercised SARs, subject to tax
withholding, as provided below; provided that only whole shares of Common Stock
shall be issued, and any partial shares shall be paid in cash.
Tax Withholding:
Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from the Common Stock issuable upon exercise of the SARs
a number of shares having a Share Value equal to the amount sufficient to
satisfy the statutory federal, state, foreign and local taxes and any
employment, disability, social welfare or other legally required withholdings
with respect to the exercise of the SARs. Notwithstanding anything to the
contrary herein, if the withholding obligation arises during a period in which
the Participant is prohibited from trading in the Common Stock under any policy
of the Company or by reason of the Securities Exchange Act of 1934, then the
withholding obligation shall automatically be satisfied by the Company
withholding shares of Common Stock.
The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan.
Transferability of SARs:
The SARs may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, provided that in the event of the Participant’s death, shares
deliverable or amounts payable with respect to the SARs shall be delivered or
paid, as applicable, to the Participant’s designated beneficiary. The
Administrator will advise Participants with respect to the procedures for naming
and changing designated beneficiaries.






--------------------------------------------------------------------------------





Data Privacy:
By acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below and
in accordance with the Hyatt Privacy Policy for Employees. The Company, its
affiliates and the Participant’s employer hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Award.
No Impact on Other Rights:
Participation in the Plan is voluntary. The value of the SARs is an
extraordinary item of compensation outside the scope of Participant’s normal
employment and compensation rights, if any. As such, the SARs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in the plans or agreements governing such compensation. The
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of SARs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive any other grant of SARs or other awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
of Common Stock subject to an award, vesting, and exercise provisions, as
relevant.






--------------------------------------------------------------------------------





Effect of Detrimental Conduct:
In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested and/or vested awards which
have not been exercised or otherwise settled under the Plan and all such awards
shall be null and void as of the date such detrimental conduct first occurs and
the Participant shall have no further right to exercise any SARs or to receive
shares of Common Stock thereunder.
Definition of Detrimental Conduct.  The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.
Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.






